        Case 4:19-cv-00744-BRW Document 16 Filed 10/05/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION


YOLANDA TUCKER                                                          PLAINTIFF


VS.                       CASE NO. 4:19CV00744 BRW/PSH


ANDREW SAUL, Commissioner,
    Social Security Administration                                    DEFENDANT




                    FINDINGS AND RECOMMENDATION

                                 INSTRUCTIONS

      The following recommended disposition has been sent to United States District

Judge Billy Roy Wilson. You may file written objections to all or part of this

Recommendation. If you do so, those objections must: (1) specifically explain the

factual and/or legal basis for your objection; and (2) be received by the Clerk of this

Court within fourteen (14) days of this Recommendation. By not objecting, you may

waive the right to appeal questions of fact.




                                          1
        Case 4:19-cv-00744-BRW Document 16 Filed 10/05/20 Page 2 of 3




                                   DISPOSITION


      Plaintiff Yolanda Tucker (“Tucker”) filed a pro se complaint initiating this

Social Security appeal on October 23, 2019 (Doc. No. 2). The Court granted Tucker’s

motion to proceed in forma pauperis and directed service of the complaint (Doc. No.

3). After defendant Saul answered the complaint, the Court entered an order directing

Tucker to file her brief by February 26, 2020 (Doc. No. 12). Both the order granting

the motion to proceed in forma pauperis and the order setting the deadline for Tucker

to file her brief were returned as undeliverable (Doc. Nos. 4, 13). Tucker did not file

her brief as directed.

      On July 22, 2020, Tucker filed a notice stating she was not able to pay the

court’s filing fee and providing some information about her injury and her treating

physician (Doc. No. 14). She did not provide an updated address. On August 3, 2020,

the Court entered an order notifying Tucker that she had been granted in forma

pauperis status, and allowing her thirty days from the date of the order to submit her

brief. The Court also notified Tucker of her duty to notify the Clerk and parties of any

change of address and to prosecute her case diligently. Finally, the Court warned

Tucker that “[f]ailure to comply with this Order will result in the recommended

dismissal of the case.” Doc. No. 15. The August 3 order was not returned as

undeliverable. Tucker has not filed her brief or otherwise responded to the August 3
                                           2
          Case 4:19-cv-00744-BRW Document 16 Filed 10/05/20 Page 3 of 3




order.

         For the reasons stated in this order, the Court recommends that Tucker’s

complaint be dismissed without prejudice for failure to respond to the Court’s Orders

and failure to comply with Local Rule 5.5(c)(2).

         IT IS SO ORDERED this 5th day of October, 2020.



                                       ___________________________________
                                       UNITED STATES MAGISTRATE JUDGE




                                         3
